   Case: 2:20-cv-00016-NAB Doc. #: 5 Filed: 04/24/20 Page: 1 of 4 PageID #: 38



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   NORTHERN DIVISION

BETHANY DRUCE,                                    )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 2:20-CV-16-NAB
                                                  )
THE KRAFT HEINZ COMPANY,                          )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on self-represented plaintiff Bethany Druce’s application

to proceed in the district court without prepaying fees or costs and her motion for appointment of

counsel. Having reviewed the motion to proceed without prepaying fees or costs and the financial

information submitted in support, the Court will grant the motion and waive the filing fee.

Additionally, for the reasons discussed below, the Court will deny plaintiff’s motion to appoint

counsel, without prejudice.

                                Legal Standard on Initial Review

       This Court is required to dismiss a complaint filed in forma pauperis if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

       A claim is facially plausible when the plaintiff “pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible claim for
   Case: 2:20-cv-00016-NAB Doc. #: 5 Filed: 04/24/20 Page: 2 of 4 PageID #: 39



relief is a context-specific task that requires the reviewing court to draw upon judicial experience

and common sense. Id. at 679. The court must assume the veracity of well-pleaded facts but need

not accept as true “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

          This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules in a manner that excuses the

mistakes of those who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113

(1993).

                                          The Complaint

          Plaintiff brings this action pursuant to Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e, et seq., for employment discrimination on the bases of race and

national origin against defendant The Kraft Heinz Company.

          Plaintiff is a female of Asian descent who began working at defendant’s Kirksville,

Missouri manufacturing plant on June 11, 2018. In her complaint, plaintiff alleges several

incidents of racial harassment and allegations of retaliation. Ultimately, she was terminated from

her job on September 23, 2019, which she claims was motivated by racial discrimination and

retaliation.



                                                 2
   Case: 2:20-cv-00016-NAB Doc. #: 5 Filed: 04/24/20 Page: 3 of 4 PageID #: 40




        Plaintiff filed her charge of discrimination with the EEOC on November 4, 2019, which is

timely, and received a right to sue letter dated January 29, 2020. She filed this action on March

20, 2020, which is within her 90-day period for filing suit.

                                              Discussion

        The purpose of Title VII is to ensure a workplace environment free of discrimination. Ricci

v. DeStefano, 557 U.S. 557, 580 (2009). The act prohibits “employer discrimination on the basis

of race, color, religion, sex, or national origin, in hiring, firing, salary structure, promotion and the

like.” Winfrey v. City of Forrest City, Ark., 882 F.3d 757, 758 (8th Cir. 2018). Based on the

Court’s initial review, plaintiff’s allegations are non-frivolous, and the Court will order process to

issue on her complaint. See 28 U.S.C. § 1915(e)(2).

        The Court will deny without prejudice plaintiff’s motion for appointment of counsel. There

is no constitutional or statutory right to appointed counsel in civil cases. Nelson v. Redfield

Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). To determine whether to appoint

counsel, the Court considers several factors, including whether: (1) the plaintiff has presented

non-frivolous allegations supporting his or her prayer for relief; (2) the plaintiff will substantially

benefit from the appointment of counsel; (3) there is a need to further investigate and present the

facts related to the plaintiff’s allegations; and (4) the factual and legal issues presented by the

action are complex. See Johnson v. Williams, 788 F.2d 1319, 1322-23 (8th Cir. 1986); Nelson,

728 F.2d at 1005.

        Plaintiff has presented non-frivolous claims, however, she has demonstrated at this point

that she can adequately present her claims to the Court. Additionally, neither the factual nor the

legal issues in this case are complex. After reviewing the record, the Court concludes that



                                                   3
   Case: 2:20-cv-00016-NAB Doc. #: 5 Filed: 04/24/20 Page: 4 of 4 PageID #: 41



appointment of counsel is not warranted at this time. The Court will entertain future motions for

appointment of counsel, if appropriate, as the case progresses.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis is

GRANTED. [ECF No. 2]

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel is

DENIED without prejudice. [ECF No. 3]

       IT IS FURTHER ORDERED that the Clerk of Court is directed to serve defendant The

Kraft Heinz Company with summons upon the complaint.




                                                 NANNETTE A. BAKER
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 24th day of April, 2020.




                                                4
